239 U.S. 356 (1915)
CHRISTIANSON
v.
KING COUNTY.
No. 67.
Supreme Court of United States.
Argued November 9, 10, 1915.
Decided December 13, 1915.
ERROR TO THE CIRCUIT COURT OF APPEALS FOR THE NINTH CIRCUIT.
*360 Mr. Edward Judd, with whom Mr. Livingston B. *361 Stedman and Mr. S.S. Langland were on the brief, for plaintiff in error.
Mr. Robert H. Evans, with whom Mr. Alfred H. Lundin and Mr. John F. Murphy were on the brief, for defendant in error.
MR. JUSTICE HUGHES, after making the foregoing statement, delivered the opinion of the court.
The motion to dismiss must be denied. It sufficiently appears from the amended bill that jurisdiction did not depend solely upon the citizenship of the respective *362 parties but that the controversy involved, with other questions, the construction of the act of Congress prescribing the authority of the territorial legislature. In this view, the decision of the Circuit Court of Appeals is not final. Vicksburg v. Henson, 231 U.S. 259, 267.
The plaintiff in error contends that the land in question did not escheat to the County of King, Territory of Washington, for the reasons (1) that the Territory was not a sovereign, but a municipal corporation, (2) that the organic law of the Territory conveyed to it no property rights of the United States, (3) that the act of the territorial legislature providing for escheat to counties was forbidden by the organic law, (4) that this legislative act was invalid because its title was not broad enough to cover the subject-matter, and (5) that there was never any office found.
There is, of course, no dispute as to the sovereignty of the United States over the Territory of Washington or as to the consequent control of Congress. As an organized political division, the Territory possessed only the powers which Congress had conferred and hence the territorial legislature could not provide for escheat unless such provision was within the granted authority. Sere v. Pitot, 6 Cranch, 332, 337; American Ins. Co. v. Canter, 1 Pet. 511, 543; National Bank v. Yankton County, 101 U.S. 129, 133. The Organic Act (March 2, 1853; 10 Stat. 172, 175; see Rev. Stat., §§ 1851, 1924) provided as follows:
"SEC. 6. . . . That the Legislative power of the Territory shall extend to all rightful subjects of legislation not inconsistent with the Constitution and laws of the United States. But no law shall be passed interfering with the primary disposal of the soil; no tax shall be imposed upon the property of the United States; nor shall the lands or other property of non-residents be taxed higher than the lands or other property of residents. All the *363 laws passed by the Legislative Assembly shall be submitted to the Congress of the United States, and, if disapproved, shall be null and of no effect: Provided, That nothing in this act shall be construed to give power to incorporate a bank or any institution with banking powers, or to borrow money in the name of the Territory, or to pledge the faith of the people of the same for any loan whatever, directly or indirectly. No charter granting any privileges of making, issuing, or putting into circulation any notes or bills in the likeness of bank-notes, or any bonds, scrip, drafts, bills of exchange, or obligations, or granting any other banking powers or privileges, shall be passed by the Legislative Assembly; nor shall the establishment of any branch or agency of any such corporation, derived from other authority, be allowed in said Territory; nor shall said Legislative Assembly authorize the issue of any obligation, scrip, or evidence of debt, by said Territory, in any mode or manner whatever, except certificates for service to said Territory. And all such laws, or any law or laws inconsistent with the provisions of this act, shall be utterly null and void. And all taxes shall be equal and uniform; and no distinctions shall be made in the assessments between different kinds of property, but the assessments shall be according to the value thereof. To avoid improper influences, which may result from intermixing in one and the same act such things as have no proper relation to each other, every law shall embrace but one object, and that shall be expressed in the title."
This manifestly was not a grant of the property of the United States, but it was an authority which extended to "all rightful subjects" of legislation save as it was limited by the essential requirement of conformity to the Constitution and laws of the United States and by the restrictions imposed. The prohibition against interference "with the primary disposal of the soil" defined a limitation which had been established from the beginning in organizing *364 territorial governments. This provision was found in the Ordinance passed by the Congress of the Confederation, April 23, 1784, for the government of the Western Territory (Amer. Cong., Pub. Journals, Vol. 4, 1782-1788, p. 379) and it was reenacted in the superseding Ordinance of 1787 (Art. IV, 1 Stat. 52, note). It was incorporated either by appropriate reference[1] or by express statement[2] in the organic acts of the Territories, and it was continued in substantially the same words in many of the enabling acts under which States were admitted to the Union.[3] For example, when Wisconsin was admitted, it was stipulated as a condition (9 Stat. 58) that the State should "never interfere with the primary disposal of the soil within the same by the United States," a condition which had its exact equivalent in the provision of other enabling acts that the States should "never interfere with the primary disposal of the public lands" lying within them. (Arkansas, 5 Stat. 51; Iowa, Florida, Id. 743; California, 9 Stat. 452.) The restriction had reference to the disposition of the public lands of the United States, and, neither as to State nor as to Territory did these words purport to limit the legislative power, otherwise duly exercised, where property had passed into private ownership and there was no interference with the exclusive authority of Congress in dealing with the public domain. Carroll v. Safford, 3 How. 441, 461; Witherspoon v. Duncan, 4 Wall. 210, 218; Van Brocklin v. Tennessee, 117 U.S. 151, 164, *365 165; Crane v. Reeder, 21 Michigan, 24, 74; Oury v. Goodwin, 3 Arizona, 255, 260; Topeka Co. v. McPherson, 7 Oklahoma, 332, 338-340. So far as `the primary disposal of the soil' was concerned, provision for escheat on the death of an owner in fee without heirs could not be deemed to be an interference, whether the provision was enacted by a Territory or by a State.
The scope of the authority conferred upon territorial governments has frequently been described. Subject to the general scheme of local government defined by the organic act, and the special provisions it contains, and subject also to the right of Congress `to revise, alter and revoke at its discretion,' the local legislature has generally been entrusted `with the enactment of the entire system of municipal law.' Hornbuckle v. Toombs, 18 Wall. 648, 655. `Rightful subjects' of legislation, except as otherwise provided, included all those subjects upon which legislatures had been accustomed to act. Maynard v. Hill, 125 U.S. 190, 204; Clinton v. Englebrecht, 13 Wall. 434, 442; Cope v. Cope, 137 U.S. 682, 684; Walker v. Southern Pacific R.R., 165 U.S. 593, 604. Unquestionably, authority was granted to the Territory to legislate with respect to the devolution of real property on the death of the owner. Thus in Cope v. Cope, supra, where the validity of an act of the territorial legislature of Utah permitting inheritance by illegitimate children was sustained, it was said by the court, after referring to the restrictions of the Organic Act: "With the exceptions noted in this section, the power of the territorial legislature was apparently as plenary as that of the Legislature of a State. Maynard v. Hill, 125 U.S. 204. The distribution of and the right of succession to the estates of deceased persons are matters exclusively of state cognizance, and are such as were within the competence of the territorial legislature to deal with as it saw fit, in the absence of an inhibition by Congress." Escheat on failure *366 of heirs was a familiar subject of legislation in the American Commonwealths. The rule of the common law in this respect, as in others, was subject to modification, and adaptation to local conditions was essentially a matter of legislative policy. In the case of the Territories, Congress could have dealt with this subject if it chose, but it did not see fit to establish a rule of its own. The matter, however, remained a `rightful subject' of legislation and Congress did not except it from the broad grant of legislative power. Assuming that it had authority, the Legislative Assembly of the Territory of Washington at its first session provided in its article on "Descent of Real Estate" that "if the intestate shall leave no kindred, his estate shall escheat to the Territory." Statutes of Washington Territory, 1854, p. 306. Similar provision was made in the case of personality. Id., p. 308. In 1860, it was enacted that if the intestate should leave no kindred his real estate should escheat to the county in which it was situated and his personal estate to the county in which the administration was had. Washington Laws, 1859-60, pp. 222, 224. These provisions were reenacted in the "Probate Practice Act" of 1863. Washington Laws, 1862-3, pp. 262, 265. By the Code of 1881, the estate on failure of heirs was to escheat to the Territory "for the support of the common schools" in the county in which the decedent resided or where the estate was situated. Section 3302, Eighth. It is significant that these acts, thus asserting the legislative power from the time of the organization of the Territory until it became a State, were never disapproved by Congress.
It is urged that to sustain the legislative authority to enact legislation of this character would be contrary to the principles declared in the case of the Mormon Church v. United States, 136 U.S. 1. But this contention is without basis. In that case, the suit was brought pursuant to an act of Congress and it was pointed out that Congress had expressly declared in the earlier act of 1862 that all real *367 estate acquired by the corporation contrary to its provisions should "be forfeited and escheat to the United States." Id., p. 47. Our attention is also directed to statements in the opinions in Williams v. Wilson, 1 Martin & Yerger, 248, 252, and Etheridge v. Doe, 18 Alabama, 565, 574, but neither of these cases involved the question of the validity of territorial legislation for escheat. In Lee v. Territory, 2 Montana, 124, the act of the Territory by which it was attempted to forfeit placer mines held by aliens was declared to be invalid, but the controlling consideration was that its provisions were repugnant to the authority and action of Congress with respect to the disposition of the public lands. See also King v. Ware, 4 Northwestern, 858, 860. On the other hand, in Crane v. Reeder, 21 Michigan, 24, 76, the legislation of the Territory of Michigan providing for escheat on failure of lawful heirs was found not to be in conflict with the Ordinance of 1787 or with any act of Congress. And, so far as the question has been considered with regard to the Territory of Washington, the authority of the legislature has been upheld. Pacific Bank v. Hannah, 90 Fed. Rep. 72, 79; see Territory v. Klee, 1 Washington, 183, 188.
It is also objected that the title of the act here involved was not sufficient under the last provision of § 6 of the Organic Act above quoted. (Rev. Stat., § 1924.) The statute under which the proceeding was had was entitled "An Act defining the Jurisdiction and Practice in the Probate Courts of Washington Territory." Washington Laws, 1862-3, p. 198. It covered the whole subject of probate practice, of wills, of descent, and of distribution. We are of the opinion that the matter of escheat for failure of heirs did have "proper relation" to the other matters embraced in the statute, and that the object was adequately expressed in the title within the meaning of the organic law. The objection that there was no `office found' is not substantial, save as it may be deemed to *368 raise the question whether there was compliance with the territorial legislation which we shall presently consider. If the legislature had authority to establish its rule as to escheat, it was also competent for it suitably to provide as to the tribunal which should have jurisdiction and the procedure for determining whether the rule was applicable in a particular case. Hamilton v. Brown, 161 U.S. 256, 263.
Concluding that escheat in the case of death of an owner without heirs was a rightful subject of legislation within the meaning of the Organic Act  not inconsistent with the Constitution and laws of the United States and not embraced within the stated exceptions  and that the provision in the Probate Practice Act was a valid exercise of the authority thus granted, we are brought to the question as to the jurisdiction of the Probate Court to enter the decree set forth in the amended complaint, and as to the effect of that decree.
Section 9 of the Organic Act (10 Stat. 175; see Rev. Stat., § 1907) provided that the `judicial power' of the Territory should be vested `in a supreme court, district courts, probate courts, and in justices of the peace,' and that the jurisdiction of these courts, including the probate courts, should be `as limited by law.' The territorial legislature, having the power to define the jurisdiction of the probate courts, provided in the act which was in force at the time of the proceedings in question that these courts should have original jurisdiction within their respective counties over probate proceedings, the granting of letters testamentary and of administration, and the settlement of accounts of executors and administrators (Probate Practice Act of January 16, 1863, § 3; Washington Laws, 1862-3, p. 199). On qualification, an administrator was entitled to the immediate possession of the real estate as well as of the personal estate of the deceased, and to receive the rents and profits until the estate was settled *369 or delivered over by order of the Probate Court to the heirs or devisees (Id., § 165, p. 228). At any time subsequent to the second term of the Probate Court after the issue of letters, any heir might present his petition to the court asking for his share of the estate (Id., § 309, p. 256); and the act contained the following express provisions for distribution, which related to both real and personal property:
"Sec. 317. Upon the settlement of the accounts of the executor or administrator, or at any subsequent time, upon the application of the executor or administrator, or any heir, devisee or legatee, the court shall proceed to distribute the residue of the estate, if any, among the persons who are by law entitled.
"Sec. 318. In the decree the court shall name the person and the portion, or parts to which each shall be entitled; and such persons shall have the right to demand and recover their respective shares from the executor or administrator, or any person having the same in possession."
Those `by law entitled' to the real estate were described in § 340[1a] (Id., pp. 261, 262) which gave the order of taking *370 according to relationship and in the last paragraph provided for escheat to the county if there were no kindred. It does not seem to be disputed, that under this act, if proceedings in a probate court were properly initiated, that court would have jurisdiction to enter a decree determining the interests of heirs and distributing the real estate to those of the kindred, if any, who were found to be entitled to take as provided in this section. This jurisdiction formerly exercised by the probate courts of the Territory has been continued in the superior courts of the State, sitting in probate. R. & B. Code, Washington, § 1587 et seq. See Stewart v. Lohr, 1 Washington, 341, 342; Balch v. Smith, 4 Washington, 497, 500, 502; Hazelton v. Bogardus, 8 Washington, 102, 103; In re Sullivan's Estate, 48 Washington, 631; In re Ostlund's Estate, 57 Washington, 359, 364, 366. Speaking of the essential nature of this proceeding for distribution and describing the decree if rendered upon due process of law as final and conclusive, the court said in the case of Ostlund's Estate, supra: "Its very object and purpose is to judicially determine who takes the property left by the deceased." See also Alaska Banking Co. v. Noyes, 64 Washington, 672, 676; McDowell v. Beckham, 72 Washington, 224, 227; Krohn v. Hirsch, 81 Washington, 222, 226. But it is contended that the County, asserting escheat, did not claim as successor to the decedent; that the jurisdiction of the Probate Court ceased as soon as it ascertained that there were no heirs, and that it had no power to declare the escheat and decree distribution to the County. We cannot accede to this view. It is not the case, in a proper sense, of an attempt to determine the title of third persons, that is, of adverse claimants. Stewart v. Lohr, supra. The provision for escheat to the county in case the intestate left no kindred was a part of the scheme of distribution defined by the act and we cannot doubt that not only had the court the power to determine the interests of the *371 heirs in the real estate to be distributed, but it likewise had the power to determine whether there were heirs and if it was found that there were none to decree distribution according to the statute.
It is insisted that § 480 of the Civil Practice Act of 1854 (p. 218) prescribed the procedure in relation to escheats; that is, it provided for the filing of an information by the prosecuting attorney in the District Court and for proceedings like those in civil action for the recovery of property. This section applied whenever property should "escheat or be forfeited to the territory," but in 1860, the Civil Practice Act of 1854 was repealed (§ 500, Washington Laws, 1859-60, p. 103), and in the provision which corresponded to § 480 of the former act the word `escheat' was struck out (§ 472, p. 98). In the Civil Practice Act of 1863, this provision, without the reference to escheat, was continued (§ 519, Washington Laws, 1862-3, p. 192) and it is found in the same form in the Code of 1881 (§ 713). It appears that from 1863 to the year 1907 (see R. & B. Code, § 1356) there was no provision in the laws of either the Territory or the State in relation to escheat, save those found in the Probate Practice Acts; and the act of 1907 did not disturb the jurisdiction of the court which had the administration of the estate. Referring to this, it is stated by the district judge that "the probate courts of the Territory and the superior courts of the State have uniformly assumed jurisdiction in this class of cases, and the right of the State or county to appear in the probate proceeding and contest the rights of other claimants has been recognized by the highest court of the State." 196 Fed. Rep., p. 799, citing In re Sullivan's Estate, 48 Washington, 631. See also Helm v. Johnson, 40 Washington, 420, 421.
Deeming it to be clear that the Probate Court had jurisdiction to declare an escheat and to distribute the real property to the county when it was found that the intestate had left no kindred (Probate Practice Act, 1863, *372 §§ 317, 318, 340, 8th, p. 262), we pass to the remaining question with respect to the proceedings that were actually taken in that court in connection with the property in controversy. It is objected that the petition for the appointment of an administrator was informal; that it did not set forth the jurisdictional facts; that it was signed by persons not shown to have any interest in the estate, and asked for the appointment of another `stranger'; and that hence the court never acquired jurisdiction and that its appointment of the administrator and its subsequent proceedings were null and void. But it is not disputed that the real property was within the county. The owner, a resident of that county, had died. The order of appointment recited that he had died intestate. As a court of record (Id., § 5, p. 200) having capacity to administer, its jurisdiction over the subject  as has been said by the Supreme Court of the State of Washington with reference to the Probate Court of the Territory[1b]  "carries with it the presumption of the integrity of the judgment, the same as does the judgment of a court of general jurisdiction." Magee v. Big Ben Land Co., 51 Washington, 406, 409, 410. Despite the informality of the petition, the appointment of the administrator was not void, and not being void it is not subject to collateral attack. Magee v. Big Ben Land Co., supra; Grignon's Lessee v. Astor, 2 How. 319, 339; Florentine v. Barton, 2 Wall. 210, 216; Comstock v. Crawford, 3 Wall. 396, 403; McNitt v. Turner, 16 Wall. 352, 366; Veach v. Rice, 131 U.S. 293, 314; Simmons v. Saul, 138 U.S. 439, 457; 4 Bac. Abr. 96; Pick v. Strong, 26 Minnesota, 303; Morgan v. Locke, 28 La. Ann. 806; Riley's Admr. v. McCord's Admr., 24 Missouri, 265. It appears that subsequently the Probate Court, after opportunity had been afforded to discover *373 heirs, entertained a petition of the administrator for final account and distribution. The statutory notice (Probate Practice Act, 1863, § 319) was published and on the return day the proceeding was duly continued and, on hearing, the decree was entered settling the account, finding that there were no heirs, and directing distribution of the real property, as described, to the County of King. This proceeding was essentially in rem. In re Ostlund's Estate, supra; Alaska Banking & Safe Deposit Co. v. Noyes, supra; McDowell v. Beckham, supra; Krohn v. Hirsch, supra. It was competent for the court to inquire whether there were heirs, and if there were such to determine who were entitled to take according to the order prescribed by the statute, and also, if it was found that there were no heirs, to make the distribution to the County as the statute required. It is apparent that there was no deprivation of property without due process of law. The court, after appropriate notice, did determine that there were no heirs and its decree being the act of a court of competent jurisdiction under a valid statute bound all the world including the plaintiff in error. It cannot be regarded as open to attack in this action. Grignon's Lessee v. Astor, supra; Florentine v. Barton, supra; Caujolle v. Ferrie, 13 Wall. 465, 474; Broderick's Will, 21 Wall. 503; Simmons v. Saul, supra; Goodrich v. Ferris, 214 U.S. 71, 80, 81.
As, in this view, the judgment of the court below must be affirmed, we do not find it necessary to consider the questions that have been argued with respect to the application of the Statute of Limitations.
Judgment affirmed.
NOTES
[1]  Territory south of the Ohio, 1 Stat. 123; Mississippi, Id. 549; Indiana, 2 Stat. 58; Michigan, Id. 309; Illinois, Id. 514; Alabama, 3 Stat. 371.
[2]  E.g., Territory of Orleans, 2 Stat. 284; Missouri, Id. 747; Florida, 3 Stat. 655; Wisconsin, 5 Stat. 13; Iowa, Id. 237; Oregon, 9 Stat. 325; Minnesota, Id. 405; New Mexico, Id. 449; Utah, Id. 454.
[3]  E.g., Missouri, 3 Stat. 547; Arkansas, 5 Stat. 51; Iowa, Florida, Id. 743; California, 9 Stat. 452; Wisconsin, 9 Stat. 58; Kansas, 12 Stat. 127.
[1a]  This section provided:

"SEC. 340. When any person shall die seized of any lands, tenements, or hereditaments, or any right thereto, or entitled to any interest therein, in fee simple, or for the life of another, not having lawfully devised the same, they shall descend, subject to his debts, as follows:
"1st. In equal shares to his children, and to the issue of any deceased child, by right of representation, and if there be no child of the intestate living at the time of his death, his estate shall descend to all his other lineal descendants; and if all the same descendants are in the same degree of kindred to the intestate, they shall have the estate equally, otherwise they shall take according to representation.
"2d. If he shall leave no issue, his estate shall descend to his father."
(Then follow paragraphs 3d, 4th, 5th, 6th and 7th with respect to kindred of different degrees.)
"8th. If the intestate shall leave no kindred, his estate shall escheat to the county in which such estate may be situate."
[1b]  The reference is to the Probate Court of the Territory as it existed under the Code of 1881, but its jurisdiction was not essentially different from that of the Probate Court under the earlier Probate Practice Act.